t c memo united_states tax_court capital gymnastics booster club inc petitioner v commissioner of internal revenue respondent docket no 5819-09x filed date p is a gymnastics booster club in date the irs granted p’s request to be recognized as exempt from federal_income_tax under sec_501 as an organization fostering amateur sports competition in its fiscal_year ending date p’s members were parents of young athletes from approximately families the athletes were all on teams from one local private gym to which each family individually paid tuition and other fees these teams competed in meets which required substantial additional funds that p collected and administered membership in p was mandatory for the parents of athletes who wanted to participate on the teams that were operated out of that private gym and each family paid to p an annual assessment to cover the athlete’s entry fees to compete in the meets and to offset the estimated expenditures_for the coaches’ travel the assessment ranged from dollar_figure to dollar_figure per athlete for fy depending on the athlete’s competitive level a family could satisfy its athlete’s assessment either by paying cash or by participating in p’s fundraising program the amount that an athlete’s family raised was credited against his assessment about of the families engaged in fundraising in fy this fundraising generated a net profit of dollar_figure p used of that profit to reduce the assessment on average by to for the families that fundraised p did not credit any of this profit against the assessments of the athletes whose families did not fundraise r examined p’s operations for fy and determined that it was not operated exclusively for tax-exempt purposes under sec_501 p petitioned for a declaratory_judgment under sec_7428 held r’s final adverse determination is sustained because p was not operated exclusively for exempt purposes within the meaning of sec_501 p’s net_earnings inured to the benefit of its fundraising parent members and it conferred substantial private benefit on children of those fundraising families david b friedel for petitioner robin williams denick and joseph w spires for respondent memorandum findings_of_fact and opinion gustafson judge on date the internal_revenue_service irs issued to capital gymnastics booster club inc capital gymnastics a final adverse determination_letter which determined that for tax years ending date and all subsequent years capital gymnastics was no longer exempt from federal_income_tax under sec_501 capital gymnastics challenged the determination by timely petitioning this court for declaratory_judgment pursuant to sec_7428 the issue to be decided is whether capital gymnastics satisfied the requirements of sec_501 and therefore qualified for exemption from tax under sec_501 for the reasons explained below we find that capital gymnastics’ earnings inured to the benefit of some of its athletes’ parents in violation of sec_501 and that capital gymnastics had the substantial non-exempt purpose of furthering the private interests of those athletes we therefore deny capital gymnastics’ request for a declaratory_judgment and sustain the irs’s final adverse determination capital gymnastics findings_of_fact in date capital gymnastics was organized in virginia as a nonstock corporation for the purpose of fostering national and international sports unless otherwise indicated all section references are to the internal_revenue_code the code u s c as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure competition within the meaning of sec_501 in date the irs granted capital gymnastics’ request for recognition of tax-exempt status by the fiscal_year ended date fy capital gymnastics had approximately member families however capital gymnastics is a booster club not a training facility and it owns no facilities or equipment as of date its only asset was a bank account with a dollar_figure balance by the number of local clubs that offered competitive gymnastics teams had dwindled to two or three with the largest remaining boys program being offered at the capital gymnastics national training center the training center --an entity that has a name similar to petitioner’s but that is distinct from petitioner the training center2 the training center is a private for-profit corporation in virginia in fy the training center trained amateur athletes from ages through in gymnastics and tumbling and placed them on teams according to age ability and sex all of capital gymnastics’ athletes trained at the training center and the training center’s status is not at issue in this case and the commissioner does not contend that capital gymnastics operated for the benefit of the for-profit training center in a manner that affects capital gymnastics’ entitlement to tax-exempt status membership in capital gymnastics was mandatory for the parents of athletes who trained for competition at the training center tuition fees and expenses each athlete’s family paid tuition directly to the training center ranging in fy from dollar_figure per month for the youngest age groups to dollar_figure per month for the oldest age groups the families also paid to third parties not to the training center or capital gymnastics other expenses such as national dues a registration fee of dollar_figure the cost of specialized equipment such as grips and official gym uniforms and the expenses of travel to gymnastics meets including airline tickets hotels and restaurants for the athletes and for their parents if they chose to attend the meets these amounts however did not cover the cost of competitions themselves and capital gymnastics was operated to address those separate costs capital gymnastics dues and assessments parents were responsible for two separate fees payable directly to capital gymnastics an annual dues payment of dollar_figure to offset capital gymnastics’ nominal operating_expenses such as annual corporate fees insurance premiums and production_costs for the organization’s annual handbook and an assessment of dollar_figure to dollar_figure per year per child to pay each athlete’s competition costs this assessment covered the athlete’s estimated meet entry fees and the coaches’ travel costs including transportation lodging and meals participation in competitions varied by interest age and skill with meets held locally in nearby states nationally and internationally capital gymnastics computed the assessment at the beginning of each season by consulting with meet sponsors capital gymnastics did not allow athletes to compete unless their assessment was paid in full including any late fees the record shows no conferring of scholarships nor any other relaxation of this requirement capital gymnastics’ fundraising the parties have stipulated that capital gymnastics’ primary function was to raise funds a parent could simply pay his child’s assessment in cash but capital gymnastics acknowledges the possibility that some of the booster club’s members might attempt to deduct their dues or assessment payments arguing those are payments to a tax-exempt_organization but we see nothing in the record to suggest that capital gymnastics facilitated such deductions eg by issuing donation receipts or to contradict capital gymnastics’ assertion that we have consistently maintained that members should not deduct those payments and that is the clear and consistent position we have stated whenever asked however while it is true that a parent-member who pays his assessment in cash apparently does so out of after-tax_dollars it is also true that a fundraising parent- member earns points on which he pays no tax and then satisfies his assessment with those before-tax earnings it could therefore be said that capital gymnastics distributes money that escapes taxation but since the commissioner did not raise this issue we do not base our decision on it capital gymnastics also gave member-parents the option to voluntarily fundraise to offset the assessment amount capital gymnastics’ fundraisers included selling wrapping paper discount cards cookie dough candles ornaments and scrip explained below scrip as used by capital gymnastics involved a merchant who wanted to support capital gymnastics and would allow the organization to purchase at a discount certificates that bore the merchant’s name and that the merchant would honor for purchases for example capital gymnastics might purchase from a grocery store a number of dollar_figure certificates for dollar_figure each the capital required for this scrip program was thus considerable apparently amounting to more than dollar_figure in fy members would then buy the certificates from capital gymnastics at the full face value dollar_figure and could redeem the certificate at the store to purchase dollar_figure worth of groceries a member’s purchase of scrip therefore generated a fundraising profit equal to the merchant’s discount dollar_figure in this example a member who purchased scrip of dollar_figure and who would otherwise have purchased dollar_figure worth of groceries without scrip thus generated dollar_figure for capital the parties stipulate that families engaged in fundraising and that p arents and athletes are collectively referred to as ‘families ’ however they also stipulate that the assessment that might be satisfied by fundraising was the responsibility of the parent-member not the child-athlete gymnastics at no real cost to himself more than one-fourth of capital gymnastics’ fundraising profit in fy arose from sales of scrip and virtually all of those scrip sales were to capital gymnastics members merchants were willing to grant these discounts and support capital gymnastics only if it was a tax-exempt charitable_organization a portion of capital gymnastics’ other fundraising activities occurred on sidewalks in front of grocery stores and other retail establishments the fundraisers displayed capital gymnastics signs and banners at the fundraising events the families gained permission to fundraise from the merchants or property managers by presenting documentation of capital gymnastics’ tax- exempt status for the families that chose to fundraise capital gymnastics awarded points in proportion to the fundraising profit that each family generated each point was worth dollar_figure the chairperson of each fundraiser also received a small number of points as an incentive to manage the fundraisers parents could earn additional points by filling certain board positions on capital gymnastics capital gymnastics’ financial manager periodically tallied the points for each family and reduced the family’s unpaid assessment in dollars according to the number of points that the family had earned if a balance due remained for any family who had fundraised the family paid the balance of their assessment by writing a check payable to capital gymnastics if a fundraising family generated more points than they needed for the year then they carried over the excess to be applied to the following year’s assessment if a family discontinued membership the family forfeited any excess points and capital gymnastics applied the excess dollars to the organization’s general fund parents who did not participate in the fundraising--slightly more than half of the families--did not receive a benefit from the fundraising activities of the other parents rather families who did not fundraise wrote checks to capital gymnastics for their full assessment amount this allocation of fundraising benefit solely to fundraising families was conscious and deliberate since capital gymnastics explicitly prevented those it called freeloaders or moochers from benefiting from the fundraising activity of others fy financial results for fy about families ie approximately of the member families participated in fundraising the fundraising yielded a net profit dollar_figure capital gymnastics awarded dollar_figure of the net profit or approximately to families that participated in the fundraising or who filled board positions leaving dollar_figure or of the fundraising profit for use by the entire organization families who fundraised were able to offset on average to of their assessment for the year besides the fundraising profit of dollar_figure capital gymnastics’ only other source_of_income for fy was dollar_figure from membership dues and assessments that the fundraising did not offset accordingly capital gymnastics’ total net revenue for fy was dollar_figure capital gymnastics incurred total expenses of dollar_figure for fy consisting of dollar_figure in competition-related expenses and dollar_figure in operating_expenses consequently for fy capital gymnastics generated a loss of dollar_figure which the organization funded by reducing its bank account balance to dollar_figure by fiscal yearend irs action beginning in the irs examined capital gymnastics’ returns for its fy to determine whether capital gymnastics operated in the manner stated in its application_for recognition of tax exemption after completing the examination the irs sent to capital gymnastics a letter dated date stating the agency’s determination to revoke its recognition of the organization’s tax-exempt status capital gymnastics appealed that determination within the irs the irs office of appeals issued to capital gymnastics a final adverse determination_letter dated date the letter stated that capital gymnastics had failed to establish that its income did not inure to the benefit of private individuals and shareholders which is prohibited by sec_501 you are operated for a substantial private purpose which is prohibited by internal_revenue_code sec_501 as a result the irs revoked its recognition of the organization’s tax-exempt status under sec_501 beginning with fy capital gymnastics timely petitioned this court seeking a declaratory_judgment under sec_7428 that would reverse the irs’s final adverse determination at the time it filed its petition capital gymnastics maintained its principal_place_of_business in virginia opinion i general legal principles a tax exemption sec_501 provides in pertinent part that an organization shall be exempt from taxation if the organization is of a type that sec_501 describes sec_501 in turn lists types of organizations that are exempt from tax including those described in sec_501 failure to satisfy any of the requirements of sec_501 disqualifies an organization from being tax exempt under that section 88_tc_1 aff’d without published opinion 838_f2d_465 4th cir tax-exempt purposes sec_501 confers tax exemption on organizations with certain specified charitable purposes corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or education purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office emphasis added the purposes that qualify for tax-exempt status under sec_501 thus include as quoted above foster ing national or international amateur sports competition organized and operated in order to be described in sec_501 an organization must be both organized and operated exclusively for certain specified exempt purposes the commissioner does not dispute that capital gymnastics is organized exclusively for exempt purposes since its organizing documents do not fail to so state see sec_1_501_c_3_-1 income_tax regs but instead maintains that capital gymnastics failed to operate exclusively for exempt purposes a requirement that calls for an examination of its actual operations private_inurement and private benefit sec_501 provides that in order for an organization to qualify as tax-exempt no part of the net_earnings of the organization may inure sec_1_501_c_3_-1 income_tax regs provides an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose emphasis added that is under the statute the exempt purposes must be exclusive but the regulation provides that an organization may be tax exempt even if its operations include activities in furtherance of non- exempt purposes provided that those activities are insubstantial capital gymnastics’ fundraising was its admitted primary function and its non-exempt purposes furthered by that function are very substantial capital gymnastics correctly states that prohibited inurement may include excessive_compensation thereby perhaps suggesting that reasonable continued to the benefit of any private_shareholder_or_individual this prohibition looks to benefits conferred on a private_shareholder_or_individual generally understood to mean an insider of the organization such as a member or an officer see 113_tc_47 aff’d 242_f3d_904 9th cir however the question whether an organization is operated for tax-exempt purposes also requires an examination of the benefits conferred on non-insiders since-- a n organization is not organized or operated exclusively for one or more of the tax-exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests emphasis added sec_1_501_c_3_-1 impermissible benefit to private interests thus encompasses not only benefit to insiders but also benefits that an organization may confer on unrelated or even disinterested persons ie outsiders am campaign acad v commissioner 92_tc_1053 continued compensation does not constitute inurement however capital gymnastics has not contended that points conferred on its members are reasonable_compensation for their fundraising activities and that contention would appear to be problematic on this record so we do not address the concept of reasonable_compensation if the organization engages in either inurement or private benefit then the organization is furthering a non-exempt purpose id sec_1_501_c_3_-1 -1 d ii the prohibition against inurement like the prohibition of private benefit ensures that the exempt_organization is serving a public and not a private interest 83_tc_381 aff’d 823_f2d_1310 9th cir and the two prohibitions thus have a common purpose and because private benefit encompasses but is broader in scope than inurement am campaign acad v commissioner t c pincite9 they overlap we therefore discuss the issues in tandem below b declaratory_judgment under sec_7428 as an exception to the general principle that action by the tax collector may not be enjoined see sec_7421 congress enacted sec_7428 to provide an organization with an opportunity to challenge a determination by the secretary with respect to the continuing qualification of an organization as an organization described in sec_501 sec_7428 before an organization may receive consideration for a sec_7428 declaratory_judgment the organization must first exhaust all administrative remedies within the irs sec_7428 and the irs does not dispute that capital gymnastics fully exhausted those remedies c burden_of_proof generally the burden_of_proof rests on the petitioner to demonstrate that the irs’s determination is incorrect rule a rameses sch of san antonio tex v commissioner tcmemo_2007_85 capital gymnastics acknowledges in its brief that it bears that burden tax exemption is a matter of legislative grace and the organization seeking exemption must show that it comes squarely within the terms of the law conferring the benefit sought fla hosp trust fund v commissioner 103_tc_140 aff’d 71_f3d_808 11th cir capital gymnastics has the burden to overcome the irs’s determination that because of the manner in which capital gymnastics credited fundraising points part of its net_earnings inured to the benefit of private individuals ie parent- members and it operated in that substantial respect not for the benefit of the public but for the benefit of designated private individuals ie the children of fundraising families our jurisdiction is limited to a case of actual controversy sec_7428 consequently we examine only the reasons that the irs offers either in its final adverse determination or at trial as its basis for revoking capital gymnastics’ exempt status id see also am campaign acad v commissioner 92_tc_1053 continued ii the parties’ contentions capital gymnastics stipulated and the record shows that parent-members were insiders for purposes of sec_501 meaning that the parents exerted direct or indirect control_over the organization capital gymnastics insists nonetheless that it operated exclusively for an exempt_purpose capital gymnastics claims that its method of unequal sharing of fundraising profits did not give rise to a constructive distribution because the organization never pays money to any of its members and instead spends its funds exclusively on competition-related expenses of the athletes capital gymnastics therefore contends that the true recipient of its generosity was not the parents but instead a well-defined charitable_class of school age children competing on the training continued h_r rept no pincite 1976_3_cb_695 the court is to base its determination upon the reasons provided by the internal_revenue_service in its notice to the party making the request for a determination or based upon any new argument which the service may wish to introduce at the time of the trial we therefore do not consider such issues as whether capital gymnastics facilitated improper claims of tax deductions by members see supra note or whether capital gymnastics was operated for the private benefit of the training center see supra note capital gymnastics lays great stress on the fact that its child athletes were all members of a charitable_class a fact that the commissioner does not deny we cannot tell whether capital gymnastics means to contend that this fact resolves the organization’s tax-exempt status if it does so intend then the continued center’s amateur gymnastics and power tumbling teams its witness testified that a number of the parents chose to fundraise because they needed the money but no evidence was offered to back up this statement and it appears to have been speculation capital gymnastics points to situations where exempt groups raise funds without losing their exempt status including church youth groups cub scouts or public school athletic booster clubs that have kids jumping up and down at the corner gas station exhorting you to get your car washed capital gymnastics maintains that it seems inconceivable that congress could have intended such an absurd result as to prohibit booster clubs from spending any part of their earnings for the benefit of the children who are on an athletic team in the end capital gymnastics seeks the court’s endorsement that its method for allocating fundraising profits is not only permissible and continued contention fails even if all the activities of an organization redound to the benefit of members of a charitable_class nonetheless in order to be tax exempt the organization must still comply with all the requirements of sec_501 including refraining from inurement and from substantially benefiting private interests thus even when we determine that the beneficiaries of an organization comprise a charitable_class we nonetheless proceed to assure that there is no selectivity with regard to the identities of the individual s to be benefited 71_tc_202 emphasis added --ie to assure that there is no impermissible private benefit lawful but it should be recognized as a ‘best practice’ for similar organizations to follow the commissioner does not quarrel that capital gymnastics’ mission of fostering amateur sports competition is a qualifying purpose within the meaning of sec_501 or that the amateur athletes associated with capital gymnastics are members of a charitable_class the commissioner also accepts that fundraising by a booster club is a permissible activity under sec_501 the commissioner objects however that almost all of petitioner’s fundraised proceeds are earmarked to benefit those individuals who fundraised the commissioner contends that this dollar-for-dollar arrangement constitutes inurement and private benefit in violation of sec_501 because the methodology furthers private interests rather than the team or the organization as a whole iii application of the law to capital gymnastics applying the law to capital gymnastics’ facts and circumstances we find that in violation of sec_501 capital gymnastics allowed substantial private_inurement to the parent-member-insiders who fundraised by providing to those insiders relief from an economic burden in the form of points applied to their assessments and thereby conferred an impermissible substantial private benefit on the child-athletes of those parents only as opposed to its child- athletes generally capital gymnastics authorized parent-members to raise funds for their own benefit but under the name of capital gymnastics and trading on its tax-exemption ruling capital gymnastics rigorously assured that its fundraising did not generally benefit all the child-athletes in its programs but rather benefited only the children of parents who did the fundraising moreover this is not a circumstance like say a school band’s sale of candy or a church youth group’s carwash for a once-a-year event in which the fundraising is a tiny fraction of the organization’s overall function here the fundraising is instead the admitted primary function of the organization this is not a circumstance in which the individual’s contribution of his share of the cost is optional or where scholarships are made available for those who cannot afford the cost nor is this a circumstance in which every member is required to perform fundraising and no one can buy his way out rather the fundraising was an option chosen by those who wanted to earn their assessments the assessments at issue were not arguably de_minimis charges that might be covered by a child’s paper route or babysitting but rather were serious parental obligations of as much as dollar_figure per year on top of already considerable tuition of up to dollar_figure per month plus national dues registration fees equipment expenses and travel_expenses capital gymnastics’ fundraising method is in contrast to the operations of organizations that have been held to comply with sec_501 and to which capital gymnastics attempts to liken itself for example in 75_tc_337 an organization that promoted the appreciation of art had two art galleries that displayed artwork from more than artists these galleries were held not to yield inurement or private benefit even though the works were available for sale because a jury independent of the organization decided which works to display and only two of the art pieces were from members of the organization id pincite that is the financial benefits resulting from the organization’s activities were neither deliberately focused on its members nor as here self-selected by its members similarly in 71_tc_202 an organization that sold for a profit handicrafts from developing societies of the world was held to operate for a public purpose and not for individual private gain because the organization benefited a charitable_class disadvantaged communities the organization selected the handicrafts after researching the socioeconomic structure of the localities without regard to the identities of the individual artisans eg anonymous disadvantaged women living in a small village in haiti the organization retained none of the profit and the handicrafts were not from members of the organization conversely capital gymnastics’ improper methodology is similar to operations that have been held not to comply with sec_501 for example in wendy l parker rehab found inc v commissioner tcmemo_1986_348 the organization selected the founders’ daughter who had suffered a coma as a substantial beneficiary of the foundation’s funds so that t hirty percent of petitioner’s income is expected to be expended for the benefit of wendy l parker the organization thus relieved the family of the economic burden of providing medical_care and thereby caused its net_earnings to inure to the private benefit of insiders in n am sequential sweepstakes v commissioner 77_tc_1087 an organization promoted amateur athletic competition in the new sport of sequential relative skydiving but when it paid its creators’ expenses for competing in skydiving events it impermissibly promoted their private benefit even if an organization benefits an individual who is an undisputed member of a charitable_class such as the comatose patient in parker or the athletes in this case the organization may as in parker fall afoul of sec_501 if its net capital gymnastics acknowledges the unfavorable precedent that these and other cases have on its litigating position in response capital gymnastics offers hypothetical changes to the facts in a number of these cases that it says were closer to capital gymnastics’ facts and may have resulted in favorable outcomes capital gymnastics also spent a significant part of its arguments discussing two alternate hypothetical fundraising methods that it never adopted we decline to decide hypothetical cases that are not before us earnings inure to the benefit of the child’s parents capital gymnastics made no showing that the parent-members who received its fundraising points ie the parents who did fundraising were actually poor disadvantaged in financial distress or otherwise members of any charitable_class when an organization benefits members without regard to their being in a charitable_class it fails to further an exempt_purpose see 78_tc_280 two-thirds of the organization’s pensioner- members were not poor or in financial distress see also 802_fsupp_120 w d mich and cases cited thereat rev’d on other grounds 40_f3d_817 6th cir capital gymnastics seems to contend that its method of unequal sharing of fundraising profits did not give rise to a constructive distribution because the parents did not receive actual cash rather capital gymnastics disbursed the checks directly to the meet sponsors and thereby bypassed the parents it cannot be denied however that the fundraising parents received a benefit in the form of a reduction in the amount of cash they were required to pay for their children’s participation in gymnastics competitions the points were as good as dollars capital gymnastics used those points to allocate dollars to the benefit of the fundraising parent-members and the parent-members were to that extent excused from mandatory cash assessments they would otherwise have been required to pay to cover their share of competition costs for purposes of sec_501 ‘benefit’ is a broad term and can include ‘ a dvantage profit fruit privilege gain or interest’ retired teachers legal def fund inc v commissioner t c pincite quoting black’s law dictionary 5th ed in fact the benefit received by the parents in this case is analogous to the disqualifying benefit received by the parents in wendy l parker rehab found inc where the court concluded that inurement occurred where the organization did not give cash to the parents but instead paid a portion of medical_expenses that the parents would otherwise have borne the benefit that capital gymnastics conferred on fundraising families was hardly insubstantial unlike the qualifying organizations in aid to artisans inc and goldsboro art league inc whose insiders received respectively zero and less than artists out of more than artists of the benefits capital gymnastics’ members received of the fundraising profits capital gymnastics’ figures are substantial both in absolute terms and in relative terms by comparison in wendy l parker rehab found inc a smaller amount of inurement--ie of that foundation’s dollar_figure in income--was still large enough to constitute substantial inurement in holding that capital gymnastics’ fundraising constituted a substantial non-exempt purpose we do not overlook its non-fundraising activity as the commissioner admitted i n addition to its fundraising activities petitioner disseminates information to its members holds a few spirit events and acts as a conduit or clearinghouse to collect and pay over the competition costs this administrative activity of assembling funds in a centralized place petitioner’s bank account forwarding the meet entry fees to the meet sponsors and paying the coaches’ expenses so that they could accompany the athletes benefited all the athletes equally it facilitated the ability of the teams and the athletes to participate in competitions these administrative-type activities appear to be specifically contemplated by congress when amending sec_501 of the code to include exempt_organizations which foster amateur athletic competition but this administrative activity was not petitioner’s primary activity the primary activity was fundraising which benefited private interests more than incidentally we agree the issue here is not whether capital gymnastics had any charitable purpose but whether as the statute requires it was operated exclusively for charitable purposes we hold it was not in so holding we do not criticize except in the tax-exemption context capital gymnastics’ point system parents who make a serious financial investment in the development of their children’s athletic abilities should be free to arrange that activity in the manner they choose the arrangement that capital gymnastics developed may well be a rational wholesome just and efficient fundraising method a proposition as to which we have no jurisdiction to make a declaratory_judgment but even if so it does not further a tax-exempt purpose capital gymnastics’ arrangement reflects instead the purpose of promoting the financial interests of its fundraising members iv conclusion for all of the above reasons capital gymnastics operated in a manner that allowed substantial private_inurement and promoted private non-public interests therefore the organization did not operate exclusively for an exempt_purpose we conclude that capital gymnastics did not satisfy the requirements of sec_501 and consequently did not qualify for exemption from tax under sec_501 we therefore sustain the irs’s final adverse determination to reflect the foregoing decision will be entered for respondent
